Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman (US 2003/0013063).
Regarding claims 1-2, 7 and 9, Goldman teaches a personal care cleaning device in FIG. 9A comprising: a body portion (24); a nozzle member (25) mounted on the body portion and comprising a nozzle head (head which 84/86 are mounted onto), wherein the nozzle member is configured to allow passage of liquid from a reservoir ([0012], “second conduit” is a reservoir as it “allows passage of liquid” the slurry in the body) in the body portion to the nozzle head; and a first orifice (84) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the first orifice is located at an end remote from the body portion (as shown in FIG. 9a), and wherein the first orifice is configured to shape the exiting liquid into at least one liquid sheet having a length greater than a width at a position of impact on a surface to be cleaned (based on the oval shape); (claim 2) further comprising a second orifice (86) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the second orifice is circular (as shown in FIG. 9A); (claim 7) wherein the nozzle head further comprises one or more additional orifices, wherein the first orifice and the one or more additional orifices each comprise a different shape (both orifices 84 and 86 are different shapes); (claim 9) wherein the personal care cleaning device is an oral irrigator ([0010]).
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moret (US 3,756,225).
Regarding claim 10, Moret discloses a cleaning device in FIG.13 comprising: a body portion (31); a nozzle member (71) mounted on the body portion and comprising a nozzle head (75/77), wherein the nozzle member is configured to allow passage of liquid from a reservoir (32 is a reservoir as it allows passage of liquid from the body portion to the nozzle head as defined by applicant) in the body portion to the nozzle head; and a first orifice (90) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the first orifice is located at an end remote from the body portion (as shown in FIG. 7), wherein the first orifice is rectangular (90), and wherein the first orifice is configured to emit both a jet of liquid and a sheet of liquid (the sheets are formed by the individual openings 90 of the star shape and the jet is the combination of all openings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2003/0013063).
Regarding claims 5-6, Goldman discloses the claimed invention substantially as claimed as set forth above.
Goldman teaches an orifice which has an exiting liquid sheet having a length greater than a width  shaped orifice and liquid sheets fail(s) to teach wherein the length of the one or more liquid sheets at the target cleaning distance is between approximately 2 to 15 mm; wherein the width of the one or more liquid sheets is between approximately 0.01 to 0.5mm.
However, as the surface area at the output of the device on the teeth is a result effective variable (i.e. that the farther you hold it closer or farther the size would change accordingly and the relative size of the shape will make it spray wider at closer distance.), a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, modifying all the orifices to be different shapes or the surface area of each shape would be obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goldman, by requiring wherein the length of the one or more liquid sheets at the target cleaning distance is between approximately 2 to 15 mm; wherein the width of the one or more liquid sheets is between approximately 0.01 to 0.5mm; wherein the nozzle head comprising a plurality of orifices, each comprising a different shape for the purpose of modifying spray patterns to fit a specific patient and treatment plan.
Claims 3, 10-13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2003/0013063) in view of Isoda (JP 4917217).
Regarding claims 3, 10-12 and 15, Goldman teaches a personal care cleaning device in FIG. 9A comprising: a body portion (24); a nozzle member (25) mounted on the body portion and comprising a nozzle head (head which 84/86 are mounted onto), wherein the nozzle member is configured to allow passage of liquid from a reservoir ([0012], “second conduit” is a reservoir as it “allows passage of liquid” the slurry in the body) in the body portion to the nozzle head; and a first orifice (84) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the first orifice is located at an end remote from the body portion (as shown in FIG. 9a), and wherein the first orifice is configured to shape the exiting liquid into at least one liquid sheet having a length greater than a width at a position of impact on a surface to be cleaned (based on the oval shape); (claim 12) further comprising a second orifice (86) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the second orifice is circular (as shown in FIG. 9A); (claim 15) wherein the personal care cleaning device is an oral irrigator ([0010]).
Goldman teaches an orifice but fail(s) to teach a star shape first orifice; (claim 11) wherein the first orifice is only star-shaped and comprises 3 points.
However, Osada teaches a nozzle holes (4c, 14b, 24e, 34e) which can be triangular (comprising 3 points and “star” under broadest reasonable interpretation or star ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goldman, by requiring a star shape first orifice; (claim 11) wherein the first orifice is only star-shaped and comprises 3 points, as taught by Osada, for the purpose of using a shape of liquid based on treatment area.
The configuration of the star shape as taught by Osada would result wherein (claim 3) the first orifice is configured to shape the exiting liquid into a plurality of liquid sheets, each of the plurality of liquid sheets extending outwardly from a centralized liquid jet (as the star shape would form a jet centrally and form sheets as you moved out towards points of the star).
Regarding claims 13, Goldman/Isoda discloses the claimed invention substantially as claimed as set forth above.
Goldman/Isoda teaches an orifice which is only star shaped but fail(s) to teach comprising an area of approximately 0.1 to 2mm2.
However, as the surface area at the output of the device on the teeth is a result effective variable (i.e. that the farther you hold it closer or farther the size would change accordingly and the relative size of the shape will make it spray wider at closer distance.), a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, modifying all the orifices to be different shapes or the surface area of each shape would be obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goldman/Isoda, by requiring wherein the area of the orifice is approximately 0.1 to 2 mm2 for the purpose of modifying spray patterns to fit a specific patient and treatment plan.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Goldman (US 2003/0013063) in view of Moret (US 3,756,225).
Regarding claim 8, Golmann discloses the claimed invention substantially as claimed as set forth above.
Goldman fails to teach wherein the nozzle member is removably mounted on the body portion.
However, Moret teaches a nozzle member removably mounted (78) on the body portion; and wherein the star shape forms sheets (via 90) which extend from a jet formed by opening of 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goldman, by requiring wherein the nozzle member is removably mounted on the body portion, as taught by Moret, for the purpose of  modifying spray patterns to fit a specific patient and treatment plan.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Goldman (US 2003/0013063) in view of Isoda (JP 4917217), and further in view of Moret (US 3,756,225).
Regarding claim 14, Golmann/Isoda discloses the claimed invention substantially as claimed as set forth above.
Goldman/Isoda fails to teach wherein the nozzle member is removably mounted on the body portion.
However, Moret teaches a nozzle member removably mounted (78) on the body portion; and wherein the star shape forms sheets (via 90) which extend from a jet formed by opening of 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goldman/Isoda, by requiring wherein the nozzle member is removably mounted on the body portion, as taught by Moret, for the purpose of  modifying spray patterns to fit a specific patient and treatment plan.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection addresses applicants amendments with a new mapping of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/9/2022